Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed October 22, 2019, is a reissue of U.S. Patent 9,796,711 (hereafter "the '711 patent”), which issued from U.S. application Serial No. 15/287,922 with claims 1-42 on October 24, 2017.

Certificate of Correction and Requirement of Substitute Specification
	As noted in MPEP 1411.01, “[t]he applicant should include any changes, additions, or deletions that were made by a certificate of correction to the original patent grant in the reissue application without underlining or bracketing.  This includes changes made by a certification of correction dated before the filing of the reissue application or dated during the pendency of the reissue application. … Because these are retroactively a part of the original patent and are made before the reissue application will issue as a patent, they must show up in the printed reissue patent document as part of the original patent, i.e., not in italics or bracketed.”  In the Certificate of Correction dated April 3, 2018, the amendment to col. 13, line 27, and the amendment to col. 14, line 60, have not been made by Applicant in the reissue application.
requires a clean substitute specification.  As set forth in MPEP 1411.01, “if the changes [made by the Certificate of Correction] are extensive, a clean copy of the specification with the certificate of correction changes in it may be required by the examiner after consulting with their supervisor.  For the clean copy of the specification to be entered as a substitute specification, the reissue applicant must file a grantable petition under 37 CFR 1.183 for waiver of 37 CFR 1.125(d) and 37 CFR 1.173(a)(1).  The examiner’s requirement for the clean copy will generally serve as sufficient basis for granting the petition (emphasis added).”

Non-Compliant Amendment
The amendment to the claims and specification filed 10/22/2019 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  
In accordance with 37 CFR 1.173(d and g), all changes must be made relative to the issued specification and claims of the ‘711 patent, and any such changes must include the following markings: (1) the matter to be omitted by reissue must be enclosed in brackets; and (2) the matter to be added by reissue must be underlined.
Non-compliance in the claims:
In amended claim 1, in the definition of G1A, the comma immediately after the word “phenyl” is not present in issued claim 1 (see col. 996, line 48) and thus, should be underlined.
	In amended claim 1, in the definition of Rg, bridging the second-to-last and last lines on p. 4 of the amendment, the term “-(C1-C6 alkenyl)-CORm” should be “-(C1-C6 alkenyl)-CORm” because the “-(C1-C6” is not present in issued claim 1 (see col. 998, lines 24-25).
Non-compliance in the specification:
	In the amendment to col. 3, line 57 – col. 4, line 2, in the definition of Rg, bridging the second-to-last and last lines on p. 4 of the amendment, the term “-(C1-C6 alkenyl)-CORm” is presented, yet the term in the issued specification is “alkenyl)-CORm”, i.e., the “-(C1-C6” is not present in the issued specification (see col. 3, lines 62-63).
	Page 3 of the amendment cites col. 13, lines 37-39 of the specification for amendment.  However, col. 13, lines 37-39 does not correspond to the start and end of any paragraph(s), nor does it correspond to the text of the amendment presented on p. 3 of the amendment.
	Similarly, page 3 of the amendment cites col. 14, lines 37-39 of the specification for amendment.  However, col. 14, lines 37-39 does not correspond to the start and end of any paragraph(s), nor does it correspond to the text of the amendment presented on p. 3 of the amendment.
	The amendment to col. 95, lines 29-30 is improper because it does not take into account the change made by the Certificate of Correction to col. 95, line 29.  As noted 
	In the Certificate of Correction, the amendment to “Column 939, section 676” is an error and was effectively not entered because there is no section 676 in col. 939 of the ‘711 patent.  Thus, the amendment to col. 939, section 676 on p. 16 of the amendment is improper because it has not been made relative to the issued ‘711 patent specification.
	In the Certificate of Correction, the amendment to “Column 954, section 715” is an error and was effectively not entered because there is no section 715 in col. 954 of the ‘711 patent.  As noted on p. 17 of the amendment filed 10/22/2019, the correct column number should have been col. 945.  Thus, the amendment to col. 945, sections 715 and 716 on p. 17 of the amendment, is improper because it has not been made relative to the issued ‘711 patent specification.
	On p. 19 of the amendment, there are two occurrences of “Col. 949, Section 752”.  The second occurrence should be “Col. 949, Section 754”.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-46 directed to a compound, a pharmaceutical composition and a method of treating cystic fibrosis.  

    PNG
    media_image1.png
    240
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    473
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    362
    602
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    388
    599
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    449
    610
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    388
    629
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    408
    588
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    336
    586
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    213
    299
    media_image9.png
    Greyscale


33. (Original)  A pharmaceutical composition comprising a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof, in combination with a pharmaceutically acceptable carrier.

34. (Original)  A method for treating cystic fibrosis in a subject comprising administering a therapeutically effective amount of a compound of claim 1 or a pharmaceutically acceptable salt thereof, to a subject in need thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 5, 6, 33-42 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In each of independent claims 1 and 44, the new negative proviso that the compound of formula (I) is not 

    PNG
    media_image10.png
    189
    260
    media_image10.png
    Greyscale

lacks adequate written description in the ‘711 patent specification.  The same applies to dependent claims 2, 5, 6 and 33-42.
The Reissue Declaration filed 10/22/2019 states that issued claim 1 inadvertently covered the subject matter of Chemical Abstracts, Registry No. 1783390-08-8 (hereinafter “CA ‘088”), which discloses the above compound species that Applicant 
	With respect to negative limitations, MPEP 2173.05(i) notes the following
Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).  In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features.  See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015).  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).  See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

In the Remarks filed 10/22/2019, Applicant points to original claim 32 as filed “and throughout the specification as filed” for support of the amended and new claims.  However, the compound species in the negative proviso, while within the scope of generic formula (I) in issued claim 1 and at cols. 2-4 of the ‘711 patent specification, is not specifically disclosed in the ‘711 patent specification or in claim 32, which teaches approximately 930 compound species.  Issued claim 32 is the same as original claim 32 since there were no amendments to the claim during prosecution of the ‘711 patent.  Nor are there any blaze marks in the ‘711 patent which lead to the compound species in the negative proviso.  For example, the compound in the negative proviso has R3 as Cl and each of R1 and R2 as methyl.  A review of the “certain embodiments” and “one 3 as chlorine.  Likewise, none of the approximately 930 compounds in the ‘711 patent specification’s Table XV and claim 32 has R3 as chlorine, let alone any other halogen.  Additionally, none of the exemplified compounds in the ‘711 patent specification has R3 as chlorine (or halogen) wherein R1 and R2 are each any alkyl such as methyl.
Furthermore, the claimed compounds are for the treatment of cystic fibrosis, and in particular, modulation of the CTFR protein (see claims 36 and 40-42; and col. 1, line 14-67).  CA ‘088 does not even provide any intended use for the compound disclosed therein.  The predictability of success with respect to treatment of cystic fibrosis is low and the development of therapeutic compounds is highly challenging.  As noted in Alma, “How Cystic Fibrosis is Treated,” https://www.verywellhealth.com/is-there-a-cure-for-cystic-fibrosis-998216, (2019), there were only three CTFR modulators approved for use by the U.S. Food and Drug Administration (FDA) at the time in 2019, i.e., Kalydeco, Orkambi and Symdeko (see pp. 9-10).  Note that 2019 is two years after the issuance of the ‘711 patent in 2017.  As noted in the FDA News Release from October 21, 2019, entitled “FDA approves new breakthrough therapy for cystic fibrosis,” in 2019, the FDA approved another CTFR regulator, Trikafta.  Furthermore, Mayer-Hamblett et al, “Advancing clinical development pathways for new CTFR modulators in cystic fibrosis,” Thorax, (2016), 71, pp. 454-461, sets forth the issues complicating the clinical development of CFTR modulators.  In particular, there is the consideration of the relative availability of subjects for each CTFR genotype; the ethical nature and feasibility of long-term placebo comparisons, and the development of subsequent agents with the 
Accordingly, selection of the above compound species in claims 1, 2, 5, 6, 33-42 and 44 for exclusion from the myriad of compounds encompassed by formula (I) in these claims is not adequately described in the ‘711 patent specification. 

Claims 43, 45 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 43, at the last line of the claim, it is unclear what is to be excluded by the recitation “with the proviso that when R1 is C1-C6 alkyl, R2 is C1-C6 alkyl, then R3 is not halogen.”  It is suggested that the proviso be changed to “with the proviso that when R1 is C1-C6 alkyl and R2 is C1-C6 alkyl, then R3 is not halogen.”
In claim 45, at the last two lines of the claim, it is unclear what is to be excluded by the recitation “with the proviso that when R1 is C1-C6 alkyl, R2 is C1-C6 alkyl, R3 is not halogen.”  It is suggested that the proviso be changed to “with the proviso that when R1 is C1-C6 alkyl and R2 is C1-C6 alkyl, then R3 is not halogen.”
In claim 46, at the last line, it is unclear what is encompassed by “optionally substituted 5-6 membered.”

Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts, Registry No. 1783390-08-8, entered June 18, 2015 (hereinafter “CA”).
CA teaches a compound having the following formula:

    PNG
    media_image11.png
    142
    221
    media_image11.png
    Greyscale

1 is methyl, R2 is methyl, R3 is Cl, and R4 is hydrogen.

Claims 1-3, 5-10, 12, 14 and 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-borai et al, “Synthesis of pyrazolo[3,4-b]pyridines under microwave irradiation in multi-component reactions and their antitumor and antimicrobial activities – Part 1,” European Journal of Medicinal Chemistry, 48 (2012) pp. 92-96 (hereinafter “El-borai”).
In Scheme 3 on p. 94, El-borai prepares compounds 5a-g having the following formulas:

    PNG
    media_image12.png
    212
    190
    media_image12.png
    Greyscale

wherein R1 and R2 are defined in Table 1 on p. 94, reproduced below:

    PNG
    media_image13.png
    243
    770
    media_image13.png
    Greyscale

1 is G1A, in particular, phenyl; the claimed R2 is G2A, wherein G2A is monocyclic heterocycle, i.e., pyridinyl; the claimed R3 is G3A, wherein G3A is phenyl (compound 5b) or substituted phenyl (compounds 5a and 5c to 5g) wherein the substituent(s) is/are OCH3 (compounds 5a and 5f), N(C2H5)2 (compound 5c), OH (compound 5d), Br (compound 5e), or N(CH3)2 (compound 5g); and wherein the claimed R4 is H.

Claims 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over El-borai in view of U.S. Patent Application 2006/0258729 to Butler (hereinafter “Butler”).
El-borai is relied upon for the reasons stated above in Rejection No. 2.  El-Borai further teaches that the pyrazole nucleus has long shown pharmacological interest, as well as antimicrobial, antifungal and antitumor activities (see p. 92).  Compounds 5a-g contain a pyrazole nucleus and are pyrazolo[3,4-b]pyridines (see entire document).  El-borai tested its compounds for antibacterial activity and found that compounds 5a, 5f, 5d and 53 exhibited antibacterial activity of high order against all strains used (see p. 93 and Table 2).  Additionally, compound 5a, 5c, 5d, 5f and 5g exhibited antifungal activity (see p. 93 and Table 2).
El-borai does not specifically teach a pharmaceutical composition containing its antibacterial compounds along with a pharmaceutically acceptable carrier (claim 33) or along with one or more additional therapeutic agents (claim 37).
Butler is generally directed to antimicrobial compounds, and, in particular to pyrazole carboxylic acid hydrazide compounds that are useful for treating bacterial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated El-borai’s antibacterial pyrazolo[3,4-b]pyridine compound 5a, 5b, 5c, 5d, 5e, 5f, or 5g in the form of a pharmaceutical composition containing a pharmaceutically acceptable carrier, and optionally, other therapeutic agent(s), so as to administer the antibacterial compound for therapy, as taught by Butler; and so as to take advantage of the attendant function(s) of the additional therapeutic agent(s).

Allowable Subject Matter
Claims 4, 11, 13 and 15-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
El-borai does not teach or render obvious the compound in claims 4, 11, 13 and 15-31 based in the definitions of R1, R2 and/or R3 in these claims, nor does El-borai teach or render obvious the species in claim 32.  
1, R2 and/or R3 therein, nor is said excluded compound species within the Markush group of compounds in claim 32.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,796,711 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991